Title: From Thomas Jefferson to the County Lieutenant of Augusta, 18 February 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond Febry. 18. 1781

Before the receipt of this letter I expect you will have furnished Mr. Hyrne Depty. Comsy. Genl. of Prisoners with a guard for the  safe custody of the prisoners taken at the Battle of the Cowpens. You will be pleased to continue that guard on duty with the prisoners untill releived by one from Shenandoah as ordered.
I [am] with much respect, &c.
